DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Appeal Brief
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.   Claims 1-5, 7-9, 11-14, 24-28, 30-32, and 34-37, and 47 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11-12, 24, 34-35, and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2020/0068420) in view of Kazmi et al. (US 2013/0308481).
Regarding claim 1, Chen teaches a method for use in a user equipment (UE) comprising:
obtaining a first measurement resource (SS block timing) of a first cell (known cell) (UE receives a measurement configuration indicating SS block timing of a known or serving cell) [par 70-73];
obtaining a second measurement resource of a second cell (SS block timing of a neighbor cell), the second measurement resource of the second cell and the first measurement resource of the first cell are associated with a synchronization signal (SS) block (UE receives SS block timing of known cell and neighbor cell) [par 70-73]; and
determining whether the second cell operates on an intra-frequency carrier or an inter-frequency carrier (UE determines whether neighbor cell “operates on an intra-frequency carrier or an inter-frequency carrier” in order to perform inter-frequency or intra-frequency measurement depending on whether a neighbor cell and a known cell are operating on a same carrier frequency) [par 82].
Chen does not explicitly teach that the first measurement resource is a “reference measurement resource” and that determining whether the second cell operates on an intra-frequency carrier or an inter-frequency carrier is performed by “comparing the reference measurement resource to the second measurement resource of the second cell”.  In an analogous prior art reference, Kazmi teaches determining, by a UE, whether a second cell (RAT) operates on an intra-frequency carrier (overlaps the intra-frequency carrier) or an inter-frequency carrier (inter-RAT carrier does not overlap intra-frequency carrier) by comparing (comparing whether they are similar) a reference measurement resource (intra-frequency carrier) to the second measurement resource of the second cell (inter-RAT carrier) (UE determines whether a RAT in the measurement configuration “operates on an intra-frequency carrier or an inter-frequency carrier” by determining if the inter-RAT carrier overlaps with the intra-frequency carrier by comparing whether the carrier frequencies are similar) [par 241-244, 174; Fig 6].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen to allow determining whether the second cell operates on an intra-frequency carrier or an inter-frequency carrier by comparing the reference measurement resource to the second measurement resource of the second cell, as taught by Kazmi, in order for the UE to plan measurements with or without gaps for the second cell.
Regarding claim 11, Chen teaches the method according to Claim 1, wherein determining whether a second cell (neighbor cell) operates on the intra-frequency carrier or the inter-frequency carrier is based, at least in part, on an indication (measurement configuration) from a network node (BS) or from another UE (UE determines whether a neighbor cell operates on the same carrier frequency as a known or serving cell based on received measurement configuration) [paragraphs 82, 71-72]. 
Regarding claim 12, Chen teaches the method according to Claim 1, further comprising obtaining information about the reference measurement resource (SS block timing/configurations) based on an indication (measurement configuration) received from a network node (UE obtains SS block timing/configurations from measurement configuration from BS) [paragraphs 72-78].
Claim 24 recites similar subject matter as claim 1, and is therefore rejected on the same basis.
Claim 34 recites similar subject matter as claim 11, and is therefore rejected on the same basis.
Claim 35 recites similar subject matter as claim 12, and is therefore rejected on the same basis.
Regarding claim 47, Chen teaches a communication system [Figure 1] for determining intra-frequency operations and inter-frequency operations, the communication system comprising:
a network node (serving cell/BS) [paragraphs 24, 49] comprising at least one processing circuitry configured to:
obtain a first measurement resource of a first cell (SS block of serving cell) (serving cell has SS block configuration) [paragraph 49];
obtain a second measurement resource of a second cell (SS block of neighbor cell), the second measurement resource of the second cell and the first measurement resource of the first cell are associated with a synchronization signal (SS) block (serving cell has SS block configuration of neighbor cell) [paragraph 49]; and
transmit to a user equipment the first measurement resource and the second measurement resource of the second cell (serving cell/BS may transmit measurement configuration including SS block timing/configurations of serving and neighbor cell) [paragraphs 49-52, 71-72]; and
a user equipment (UE) [paragraph 24] within a network comprising at least one processing circuitry configured to:
receive the first measurement resource and the second measurement resource of the second cell from the network node (UE receives measurement configuration containing SS block/timing configurations of serving and neighboring cell) [paragraphs 50, 71]; and
determine whether the second cell operates on an intra-frequency carrier or an inter-frequency carrier (UE determines whether neighbor cell “operates on an intra-frequency carrier or an inter-frequency carrier” in order to perform inter-frequency or intra-frequency measurement depending on whether a neighbor cell and a known cell are operating on a same carrier frequency) [par 82].
Chen does not explicitly teach that the first measurement resource is a “reference measurement resource” and that the UE determines whether the second cell operates on an intra-frequency carrier or an inter-frequency carrier by “comparing the reference measurement resource to the second measurement resource of the second cell”.  In an analogous prior art reference, Kazmi teaches a UE determines whether a second cell (RAT) operates on an intra-frequency carrier (overlaps the intra-frequency carrier) or an inter-frequency carrier (inter-RAT carrier does not overlap intra-frequency carrier) by comparing (comparing whether they are similar) a reference measurement resource (intra-frequency carrier) to the second measurement resource of the second cell (inter-RAT carrier) (UE determines whether a RAT in the measurement configuration “operates on an intra-frequency carrier or an inter-frequency carrier” by determining if the inter-RAT carrier overlaps with the intra-frequency carrier by comparing whether the carrier frequencies are similar) [par 241-244, 174; Fig 6].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen to allow determining whether the second cell operates on an intra-frequency carrier or an inter-frequency carrier by comparing the reference measurement resource to the second measurement resource of the second cell, as taught by Kazmi, in order for the UE to plan measurements with or without gaps for the second cell.

Claim(s) 2-5, 7-9, 13-14, 25-28, 30-32, and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2020/0068420) in view of Kazmi et al. (US 2013/0308481) as applied to claims 1 and 24, and further in view of Huawei et al. (Discussion on definitions of intra and inter-frequency measurements, R4-1706717, 3GPP TSG-RAN CA Meeting NR #2, Qingdao, China 27th – 29th June, 2017).
Regarding claim 2, the combination of Chen and Kazmi does not explicitly teach performing intra-frequency operations on the second cell when a frequency of the second measurement resource of the second cell is the same as a frequency of the reference measurement resource.  In an analogous prior art reference, Huawei teaches performing intra-frequency operations (intra-frequency measurement) on a second cell (target cell) when a frequency of the second measurement resource  of the second cell (carrier frequency of target cell) is the same as a frequency of a reference measurement resource (carrier frequency of current cell) (UE performs intra-frequency measurements when the current and target cell has at least one SS burst set transmitted on the same carrier frequency as the current cell) [page 6].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chen and Kazmi to allow performing intra-frequency operations on the second cell when a frequency of the second measurement resource of the second cell is the same as a frequency of the reference measurement resource, as taught by Huawei, in order to perform measurements in an intra-frequency scenario which does not require measurement gap assistance or inter-frequency scenario which requires gap assistance.
Regarding claim 3, Huawei teaches the method according to Claim 1, further comprising performing inter-frequency operations on the second cell when a frequency of the second measurement resource of the second cell is not the same as a frequency of the reference measurement resource (UE performs inter-frequency measurements when the all the SS burst set(s) from neighbor cell is/are transmitted on a different carrier frequency compared to the current cell) [page 6].
Regarding claim 4, Huawei teaches the method according to Claim 1, further comprising determining whether a measurement gap assistance is needed (UE determines that it needs measurement gap when it detects inter-frequency scenario) [pages 2, 5].
Regarding claim 5, Huawei teaches the method according to Claim 4, wherein the measurement gap assistance is needed when a center frequency of the first cell (carrier frequency of current cell) is different from a center frequency of the second cell (carrier frequency of target cell) (UE determines measurement gap is needed when carrier frequency of current cell is different from carrier frequency of target cell) [pages 5-6].
Regarding claim 7, Huawei teaches the method according to Claim 1, further comprising performing intra-frequency operations on the second cell when at least one synchronization signal burst of the first cell shares the same frequency with at least one synchronization signal burst of the second cell (UE performs intra-frequency operations on target cell when the current and target call has at least one SS burst set transmitted on the same carrier frequency) [page 6].  
Regarding claim 8, Huawei teaches the method according to Claim 1, further comprising performing inter-frequency measurements on the second cell when no synchronization signal bursts of the first cell shares the same frequency with any synchronization signal burst of the second cell (UE performs inter-frequency measurements on target cell when all SS burst set(s) from neighbor cell is/are transmitted on a different carrier frequency compared to the current cell) [page 6].
Regarding claim 9, Huawei teaches the method according to Claim 1, wherein determining whether the second cell operates on the intra- frequency carrier or the inter-frequency carrier is based on, at least in part, a predefined location in frequency (SS block location) [page 3].
Regarding claim 13, Huawei teaches the method according to Claim 1, wherein the first and second measurement resources comprise SS block (SS block) or CSI-RS [pages 3, 5-6].
Regarding claim 14, Huawei teaches the method according to Claim 1, further comprising adapting a measurement procedure in response to the determination of whether the second cell operates on the intra-frequency carrier or the inter-frequency carrier (UE performs intra-frequency or inter-frequency measurements based on determination of intra-frequency or inter-frequency scenario) [pages 5-6].
Claim 25 recites similar subject matter as claim 2, and is therefore rejected on the same basis.
Claim 26 recites similar subject matter as claim 3, and is therefore rejected on the same basis.
Claim 27 recites similar subject matter as claim 4, and is therefore rejected on the same basis.
Claim 28 recites similar subject matter as claim 5, and is therefore rejected on the same basis.
Claim 30 recites similar subject matter as claim 7, and is therefore rejected on the same basis.
Claim 31 recites similar subject matter as claim 8, and is therefore rejected on the same basis.
Claim 32 recites similar subject matter as claim 9, and is therefore rejected on the same basis.
Claim 36 recites similar subject matter as claim 13, and is therefore rejected on the same basis.
Claim 37 recites similar subject matter as claim 14, and is therefore rejected on the same basis.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-9, 11-14, 24-28, 30-32, 34-37, and 47 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The combination of Chen and Kazmi teaches all the limitations of claims 1, 11, and 47 including at least “determining whether the second cell operates on an intra-frequency carrier or an inter-frequency carrier by comparing the reference measurement resource to the second measurement resource of the second cell” as indicated in the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/Primary Examiner, Art Unit 2647

  /Srilakshmi K Kumar/  SPE, Art Unit 2647